COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-13-00212-CV


Gerardo DeLeon                            §    From the 141st District Court

                                          §    of Tarrant County (141-228560-08)
v.
                                          §    September 18, 2014

Thos. S. Byrne, Ltd. f/k/a Thos. S.       §    Opinion by Justice Walker
Byrne, Inc.


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Gerardo DeLeon shall pay all of the

costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By __/s/ Sue Walker___________________
                                          Justice Sue Walker